DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
The following addresses applicant’s remarks/amendments dated 9th April, 2021.  Claim(s) 1 and 6 were amended; Claim(s) 3, 5, and 8-9 were cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 1-2, 4, and 6-7 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. KR10-2016-0135338 filed on 18th October, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2021, 6/7/2018, 1/3/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 5-8 of 9) with respect to the rejection of the Claim(s) under AlA 35 U.S.C. §103; have been fully considered and are persuasive based on the amended Claim(s); therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and 6 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 1 recites in Line(s) 10-11, “a control unit for outputting a distance signal with respect to an external object based on the original digital signal and the extracted signal”; Line(s) 16-17, “an optimum frequency calculator for determining an optimum frequency using the excitation frequency which is generated in the transducer”; and Line(s) 21-22, “wherein the optimum frequency is an intermediate value between the excitation frequency and an anti-resonant the amplifier 20 may amplify the electrical signal for the echo. More specifically, the amplifier 20 may amplify the electrical signal for the echo of the ultrasonic wave received from the transducer T, and operate by dynamically varying the amplifier gain according to a distance to an external object.”; ([0044]) “the control unit 50 may output a distance signal with respect to an external object based on the original digital signal and the extracted signal. The control unit 50 may include a test frequency generator 51 for applying a test frequency signal to the transducer T, an excitation frequency measuring unit 51 for measuring the excitation frequency RF generated by the transducer T, an optimum frequency calculator 53 for calculating an optimum frequency OF using the excitation frequency RF, and a transmission pulse calibrator 54 for calibrating the transmission pulse frequency in consideration of the optimum frequency OF. Here, the excitation frequency RF generated in the transducer T may be the resonance frequency of the transducer T”.  Claim 1 as a whole may not be adequately described if the claim requires an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art.  In the instant case, what is done to the distance signal and its correlation to the optimum frequency is not disclosed or claimed.

Claim 6 is essentially the same as Claim 1 and refers to a sensing method of the ultrasonic sensor device of Claim 1; and is therefore is rejected for the same reasons as applied to the rejection(s) of Claim 1 35 USC § 112(a) above.

Subsequent Dependent Claim(s) 2, 4, and 7 fail to remedy the deficiencies set forth in the rejection(s) of Claim(s) 1 and 6 under 35 USC § 112(a) above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 6 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   
Claim(s) 1 recites in Line(s) 10-11, “a control unit for outputting a distance signal with respect to an external object based on the original digital signal and the extracted signal”; Line(s) 16-17, “an optimum frequency calculator for determining an optimum frequency using the excitation frequency which is generated in the transducer”; and Line(s) 21-22, “wherein the optimum frequency is an intermediate value between the excitation frequency and an anti-resonant frequency”.   Applicants specification discloses in ([0041]), “the amplifier 20 may amplify the electrical signal for the echo. More specifically, the amplifier 20 may amplify the electrical signal for the echo of the ultrasonic wave received from the transducer T, and operate by dynamically varying the amplifier gain according to a distance to an external object.”; ([0044]) “the control unit 50 may output a distance signal with respect to an external object based on the original digital signal and the extracted signal. The control unit 50 may include a test frequency generator 51 for applying a test frequency signal to the transducer T, an excitation frequency measuring unit 51 for measuring the excitation frequency RF generated by the transducer T, an optimum frequency calculator 53 for calculating an optimum frequency OF using the excitation frequency RF, and a transmission pulse calibrator 54 for calibrating the transmission pulse frequency in consideration of the optimum frequency OF. Here, the excitation frequency RF generated in the transducer T may be the resonance frequency of the transducer T”.  What is done to the distance signal and its correlation to the optimum frequency is not disclosed.

Claim 6 is essentially the same as Claim 1 and refers to a sensing method of the ultrasonic sensor device of Claim 1; and is therefore is rejected for the same reasons as applied to the rejection(s) of Claim 1 35 USC § 112(b) above.

Subsequent Dependent Claim(s) 2, 4, and 7 fail to remedy the deficiencies set forth in the rejection(s) of Claim(s) 1 and 6 under 35 USC § 112(b) above.

If the Applicant believes, for any reason, that personal communication will expedite prosecution of this application, the Applicant is invited to telephone the undersigned at the number provided.

Claim Objections
Claim(s) 1, 4, and 6 are objected to because of the following informalities:  
Claim 1 recites “a driving unit for providing a transmission pulse to a transducer that transmits an ultrasonic wave and receives an echo of the ultrasonic wave; an amplifier for amplifying an electrical signal for the echo; an analog-to-digital converter for converting the amplified electrical signal into an original digital signal; a signal processor of performing an envelope extraction processing of the original digital signal to extract an envelope from the original digital signal to generate an extracted signal from the original digital signal; and a control unit for 

Claim 4 recites, “the control unit further includes: a transmission pulse calibrator for calibrating a transmission pulse frequency in consideration of the optimum frequency”.  The term “for” recited in the claim is intended use and does not have patentable weight.  Applicant is advised to change “for” to “configured to”.

Claim 6 recites, “a driving unit for providing a transmission pulse to a transducer that transmits an ultrasonic wave and receives [[the]] an echo of the ultrasonic wave, an amplifier for amplifying an electrical signal for the echo, an analog-to-digital converter for converting the amplified electrical signal into an original digital signal, a signal processor configured for performing an envelope extraction processing of the original digital signal to extract an envelope from the original digital signal to generate an extracted signal from the original digital signal, and a control unit for outputting a distance signal with respect to an external object based on the original digital signal and the extracted signal, the method comprising: a test frequency application step for applying, by the control unit, a test frequency signal to the transducer; an excitation frequency measurement step for measuring, by the control unit, an excitation frequency generated 

Allowable Subject Matter
Claim(s) 1-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claim(s) 1 is allowable for disclosing, “ an optimum frequency calculator for determining an optimum frequency using the excitation frequency which is generated in the transducer, wherein the excitation frequency is a frequency of an excitation freely oscillating in an excitation mode range between a transmission mode and a reception mode of the transducer, and wherein the optimum frequency is an intermediate value between the excitation frequency and an anti-resonant frequency”.

Independent Claim(s) 6 is allowable for disclosing, “an optimum frequency using the excitation frequency which is generated in the transducer; and a transmission pulse frequency calibration step for calibrating, by the control unit, a transmission pulse frequency in consideration of the optimum frequency, wherein, in the excitation frequency measurement step, the excitation frequency is a frequency of an excitation freely oscillating in an excitation mode range between a transmission mode and a reception mode of the transducer, and wherein the optimum frequency calculation step includes a step for calculating an intermediate value between the excitation frequency and an anti-resonant frequency, as the optimum frequency”.  These limitations, in combinations in the claims, were not found in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645       


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645